—Appeal by the *481defendant, by permission, from an order of the Supreme Court, Queens County (Blumenfeld, J.), dated December 21, 2000, which denied, without a hearing, his motion pursuant to CPL 440.10 to vacate a judgment of the same court rendered April 5, 1999, convicting him of robbery in the first degree (two counts), and assault in the second degree, on the ground that he was denied the effective assistance of trial counsel.
Ordered that the order is affirmed.
After sentencing, the defendant moved pursuant to CPL 440.10 to vacate his judgment of conviction on the ground of ineffective assistance of trial counsel. The motion was based, inter alia, on the defense counsel’s failure to pursue an alibi defense and to investigate an informant. The Supreme Court denied the motion, concluding that sufficient facts appeared on the record to permit adequate review on direct appeal (see CPL 440.10 [2] [b]), and that, in any event, the claim of ineffective assistance of counsel was without merit.
The defendant’s claim of ineffective assistance of trial counsel, to the extent it is not procedurally barred as reviewable on direct appeal from the judgment of conviction, is without merit. The defendant failed to establish, prima facie, that there were no strategic or other legitimate explanations for counsel’s alleged shortcomings (see People v Benevento, 91 NY2d 708, 712 [1998]), or that he was deprived of meaningful representation (see People v Baldi, 54 NY2d 137, 147 [1981]). Accordingly, the motion was properly denied. S. Miller, J.P., H. Miller, Crane and Rivera, JJ., concur.